Citation Nr: 0423760	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection of a back condition.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection of a bilateral breast 
condition.

3.  Entitlement to service connection for a prolapsed uterus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).   

Procedural History

The veteran served on active duty from July 1988 until 
September 1991.

In November 1992, the RO received the veteran's claim of 
entitlement to service connection for a back condition, 
residuals of a condition of the uterus and ovaries and 
residuals of a bilateral breast reduction.  The veteran's 
claims were ultimately denied by the Board in a February 2000 
decision.  She did not appeal. 

In June 2001, the veteran filed a request to reopen her 
claims.  An April 2002 rating decision by the RO denied the 
veteran's claims on their merits.  The veteran initiated this 
appeal, which was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in October 2002.

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.



Issues not on appeal 

Along with her request to reopen the previously denied 
claims, the veteran filed an initial claim of entitlement to 
service connection for bilateral tinea pedis.  That claim was 
denied by the RO, and the veteran appealed.  In a March 2003 
rating decision, however, the RO granted service connection.  
The issue of service connection for bilateral tinea pedis has 
been resolved and is no longer in appellate status.  The 
veteran has not indicated disagreement with the 10 percent 
disability rating assigned.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].
Accordingly, that matter will be discussed no further herein.


FINDINGS OF FACT

1.  A February 2000 Board decision denied entitlement to 
service connection for a back condition, a bilateral breast 
condition and a gynecological condition.  

2.  The evidence associated with the claims file concerning 
the veteran's back disorder subsequent to the February 2000 
decision is not new and so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

3.  The evidence associated with the claims file concerning 
the veteran's bilateral breast disorder subsequent to the 
February 2000 decision is not new and so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

4.  The evidence associated with the claims file concerning 
the veteran's gynecological condition subsequent to the 
February 2000 decision establishes chronicity and medical 
nexus, elements which were missing at the time of the prior 
decision.  This evidence is new and must be considered in 
order to fairly decide the merits of the claim.  

5.  The evidence of record supports the conclusion that the 
veteran has a prolapsed uterus which was initially identified 
during military service.


CONCLUSIONS OF LAW

1.  The February 2000 Board decision regarding entitlement to 
service connection of a back condition, a bilateral breast 
condition and a gynecological condition is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Since the Board February 2000 decision, new and material 
evidence has not been received as to the issue of the 
veteran's entitlement to service connection for a back 
condition, and so the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Since the February Board 2000 decision, new and material 
evidence has not been received as to the issue of the 
veteran's entitlement to service connection for a bilateral 
breast condition, and so the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  Since the February 2000 Board decision, new and material 
evidence has been received as to the issue of the veteran's 
entitlement to service connection for a gynecological 
disorder, and so the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

5.  A prolapsed uterus was incurred in or aggravated by 
military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for a back disability, a bilateral breast 
disability and a gynecological disorder.  These claims were 
previously denied by the Board in February 2000.

As noted in the Introduction, the RO most recently reopened 
the veteran's claims and denied the claims on the merits.  
However, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the claimant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].
 
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
to the instant case, the implementing regulations are also 
effective November 9, 2000.  The provisions of the VCAA and 
the implementing regulations are, accordingly, generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].
 
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The Board observes that the veteran was notified by an 
October 2001 letter from the RO of the pertinent law and 
regulations and of the need to submit additional evidence on 
her claims, as well as a description of evidence necessary to 
show service connection.  More significantly, the October 
2001 letter specifically discussed the pertinent provisions 
of the VCAA.  Crucially, the veteran was informed by means of 
this letter as to what evidence the veteran was required to 
provide and what evidence VA would attempt to obtain on the 
veteran's behalf.  The letter explained that VA would obtain 
government records and would make reasonable efforts to help 
her get other relevant evidence, such as private medical 
records, employment records, etc., but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that 
this letter expressly notified the veteran that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b). 

The Board additionally notes that the fact that the veteran's 
claims were adjudicated by the RO in April 2002, prior to the 
expiration of the one-year period following the October 2001 
notification of the veteran of the evidence necessary to 
substantiate her claims, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the RO provided the veteran a letter that 
expressly notified the veteran and that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of her statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate her 
claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Thus, with respect to the request to reopen these claims, 
under the VCAA, VA's statutory duty to assist the veteran in 
the development of the previously finally denied claims does 
not attach until the claims have been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of her claim, including testifying at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  See 38 C.F.R. § 3.103 (2003). 

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

Decisions by the Board that are not appealed are final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  
However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)]. However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The veteran's request to reopen her claims was 
initiated in June 2001; therefore her request will be 
adjudicated by applying the provisions of the former section 
3.156, which will be set out in the paragraph immediately 
following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of this claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Factual Background 

The Board will present a single factual history which 
encompasses all three issues on appeal. 

The veteran served on active duty from 1988 to 1991.  Her 
service medical records contain a complaint of lower middle 
back pain in March 1991 associated by the veteran with an 
increase in her breast size that she had noticed since giving 
birth.  The examiner's assessment was excessive breast 
tissue.  In November 1989 and March 1991 the veteran sought 
treatment for aching breasts.  Upon examination, both breasts 
had diffuse tenderness without discharge, erythema, masses or 
axillary adenopathy.

Service medical records contain notations of treatment for a 
prolapsed uterus and pelvic relaxation in May 1991.  

During a separation examination conducted in September 1991 
it was reported that the veteran's spine and breast 
examination results were normal.  The veteran's gynecological 
condition was listed as normal with the notation that this 
determination was made based on an October 1990 gynecological 
examination.  [That examination was prior to the 
identification of the prolapsed uterus in May 1991.]  

As noted in the Introduction, the veteran filed a claim for 
the three conditions in November 1992.  An October 1993 VA 
examination, including x-rays, showed minimal localized 
osteoarthritis of the lumbar spine.  The examiner also opined 
that the back pain of which the veteran complained at that 
time should resolve itself after a short time as the spine 
adjusts to a change in the weight distribution that occurred 
when the veteran delivered her second child two months 
earlier.

VA medical records dated 1993 through 1995 reflected 
complaints of chronic low back pain with radiation down the 
left leg, vaginal discharge, sore breasts, fibrocystic breast 
disease, and chronic pelvic pain  

In July 1995 a hearing was held before RO hearing officer. 
The veteran testified that she had sharp pains in the low 
back.  She cited the origin of the back pain as the repeated 
heavy lifting she did in service.  The current symptoms of 
her breast disorder were reported to include pain.  The 
veteran further advised that her breast reduction surgery was 
performed after her separation from service.  With regard to 
her gynecological problems, she reported she currently 
experienced "leakage," and that during service she had a 
prolapsed cervix that led to many infections.  

In February 1998 VA examinations were conducted.  During the 
orthopedic portion of the examination, the veteran was 
reported to walk normally with no cane or back brace.  
Lumbosacral spine examination showed an increased lordotic 
curve without kyphosis or scoliosis.  X-rays were interpreted 
to reveal normal lumbosacral spine.  Alignment was good and 
disc spaces were satisfactory, with no evidence of traumatic 
pathology.  The examiner's diagnosis was chronic lumbar pain, 
likely postural, with no evidence of residual trauma.  The 
examiner reported having reviewed the veteran's claims 
folder, and further opined the veteran's lower back pain was 
not caused or aggravated by service.

The breast examination noted scars from the breast reduction 
surgery with keloid formation.  Both breasts, but especially 
the right one, felt nodular and firm. Bilateral mammography 
were interpreted to reveal that both breasts were very dense 
secondary to fibrocystic changes, a little more on the right 
than on the left.  During the gynecological portion of the 
examination, the cervix and uterus were within normal limits 
but tender.  A pelvic ultrasound was conducted, and 
interpreted to reveal no apparent and significant findings.  
The examiner noted the veteran's history of ventrisuspension 
of the uterus to treat prolapse of the uterus, and that the 
veteran had prolapse of the first degree and an elongated 
cervix.  The examiner's diagnoses were status post 
ventrisuspension for uterine prolapse, and fibrocystic breast 
changes post-reduction mammoplasty with scar keloids.  The 
examiner added "[i]t is unlikely that her conditions; 
gynecological and breast symptoms were related to veteran's 
service."  The examiner did not offer any reasons or bases 
for that conclusion.  

In a decision in February 2000, the Board denied the 
veteran's claim of entitlement to service connection for back 
disorder, bilateral breast disorder and gynecological 
disorder.  The Board determined that the first element of a 
claim for service connection, current disability, had been 
met for all three claims.  However, the Board further 
determined that in-service incurrence of disease or injury 
had not been shown for the veteran's back and bilateral 
breast disorder claims and that competent medical nexus 
evidence supporting any of the veteran's claims was not part 
of the evidence of record.  

The veteran filed a claim to reopen in June 2001.  Additional 
evidence received since the February 2000 Board decision will 
be referred to below.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection of a back condition.  

Analysis

The veteran's November 1992 claim of entitlement to service 
connection for a back disability was denied due to a lack of 
competent evidence of an in-service incurrence of a chronic 
back disability or back injury and lack of competent medical 
nexus evidence between the veteran's service and any then-
current back disability.  
As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Evidence added to the record since the February 2000 denial 
consists of a variety of post-service treatment records from 
Darnall Army Hospital from February 1998 to January 2004.  
The newly submitted evidence also includes the veteran's 
February 2004 personal hearing testimony.  

At the time of the February 2000 Board denial, October 1993 
treatment records indicated a diagnosis of minimal localized 
osteoarthritis of the lumbar spine.  Hickson element (1) 
current disability was therefore already met.  The newly 
submitted evidence, notably September 1998 treatment records 
from Darnall Army Hospital, show ongoing post-service 
complaints of a back disability.  However, this additional 
evidence is in essence merely reiterative of evidence of 
record at the time of the prior final denial.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).  As such, it is not new or material as it relates to 
the previously identified back disability.   

The crucial elements with respect to this issue are Hickson 
element (2), in service disease or injury and Hickson element 
(3), medical nexus.  The February 2000 Board denial was based 
in part upon the fact that the veteran's service medical 
records were devoid of any reference to a back injury and 
showed only one instance of complaint of low back pain, 
without a diagnosis, during service noted in March 1991.  It 
is well accepted that symptoms alone, such as pain, without a 
diagnosed or identifiable underlying malady or condition, do 
not in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Since February 2000, no additional service medical records 
have been added to the claims folder.  It appears that VA has 
all of the veteran's service medical records.  
The only evidence added since the Board's denial concerning 
the condition of the veteran's back or the existence of an 
in-service incurrence of disease or injury is the veteran's 
February 2004 testimony.  During the hearing, the veteran 
testified that  that she had a low back condition 
attributable to either heavy lifting during service or the 
impact of the weight or her breasts which increased during 
service.  These statements are essentially duplicative of her 
testimony at her July 1995 RO hearing and, as such, were of 
record and considered during the Board's previous decision 
the veteran's statements are not, therefore new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

Even if these statements could be considered new, they are 
not material.  To the extent that the veteran herself 
ascribes her current back disability to the purported in-
service incidence of heavy lifting, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

In essence, all of the additionally received evidence as to 
the cause of the veteran's current back disability emanates 
from the veteran herself.  The veteran's statements as to the 
alleged in-service heavy lifting back injury are reiterative 
of those she made in connection with her original claim in 
1992 and as such are not new and material.  

New and material evidence has not been received as to the 
crucial elements of her claim of entitlement to service 
connection for a back disability, in-service incurrence of 
disease or injury and medical nexus.  The claim is therefore 
not reopened and the benefit sought on appeal remains denied.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection of a bilateral breast 
condition.

The Board denied the veteran's November 1992 claim of 
entitlement to service connection for a bilateral breast 
disorder based upon the veteran's lack of a chronic breast 
disorder in service and the absence of competent medical 
nexus evidence between any current bilateral breast 
disability and any incident of service.  

Evidence added to the record since the February 2000 denial 
include post-service outpatient medical treatment records.  
The newly submitted medical records are  pertinently negative 
with respect to treatment of any current breast disability.  
As the newly submitted medical evidence of record does not 
deal with the issue at hand, bilateral breast disorder, it 
cannot be material as it does not provide a more complete 
picture of the issues surrounding the veteran's claim of 
entitlement to service connection.  Indeed, the additionally 
received medical evidence does not document a disorder of the 
breasts.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to the appellant is not new and 
material].

Newly submitted evidence also includes the veteran's February 
2004 hearing testimony.  In her testimony the veteran asserts 
that she has ongoing pain in her breasts that began after her 
1991 (post-service) breast reduction surgery.  The veteran 
also described an enlargement of her breasts while in service 
which she asserted led to a recommendation of breast 
reduction surgery.  

The veteran has not submitted any additional service medical 
records or other evidence, side from her own testimony, 
showing in-service incurrence of a chronic breast disorder.  
Her statements are merely reiterative of her previously 
considered July 1995 testimony.  As such, the information is 
not new.  Further, as explained in greater detail above, to 
the extent that the veteran seeks to offer her testimony as 
medical evidence of either the in service incurrence of 
disease or injury or a medical nexus between any current 
disorder service, as a lay person the veteran is not 
qualified to provide competent medical evidence and her 
statements alone on medical matters cannot be used as a basis 
to reopen the claim.  See Moray and Routen, supra.

As there has been no additionally submitted competent medical 
evidence concerning in service incurrence of disease or 
injury or medical nexus, new and material evidence has not 
been received.  The claim therefore is not reopened and the 
benefit sought on appeal is denied. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of her claims in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen her claims of entitlement to service 
connection of a back disability and a bilateral breast 
disorder.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).

In particular, with respect to the claimed breast disorder, 
what would be required, at a minimum, was a statement from a 
health care provider documenting a current breast condition 
and providing a medical nexus between that condition and any 
problems identified in service.

3.  Entitlement to service connection for a prolapsed uterus.

Pertinent Laws and Regulations

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2003). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).



Analysis

As discussed in the factual background section above, the 
veteran's service medical records documented a prolapsed 
uterus which evidently occurred after the 
birth of her first child during service.  Post-service 
medical records, in the form of the 1998 February VA 
examination, document a prolapsed uterus.  The February 2000 
Board decision in essence denied the veteran's claim of 
entitlement to service connection due to a lack of competent 
medical nexus evidence between any in service-incurrence of 
disease or injury and any current disability.  

Evidence added to the record since the denial includes an 
October 2001 medical record showing a recurrence of a 
prolapsed uterus.  Further, the veteran has submitted 
photographic evidence of the continuation of her prolapsed 
uterus condition.  

The crucial matter at issue is nexus between the veteran's 
May 1991 in-service prolapsed uterus and the veteran's 
current prolapsed uterus.  As discussed above in connection 
with the first two issues on appeal, the veteran is not 
competent to render a medical nexus opinion.

The Board notes, however, that under certain circumstances a 
showing of continuity of symptomatology after service may 
assist in determining that a medical nexus exists.  See 38 
C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997) [where a disability is shown to have been chronic in 
service, subsequent manifestations of the same disease may be 
service connected].  

In this case, the additional evidence which has been added to 
the record since the Board's February 2000 decision  includes 
medical records indicating a continuation of the condition as 
of October 2001.  The treatment record can be considered 
"new" in that it was not previously before the Board at the 
time of the February 2000 prior final denial.  The evidence 
can be considered "material" because it does relate to the 
element of the claim that was previously unmet, specifically 
medical nexus, via the continuity of symptomatology 
provision.  See 38 C.F.R. § 3.156 (2001).  The additional 
medical evidence establishes that the prolapsed uterus, which 
was identified in service, has continued to recur.  
Accordingly, new and material evidence has been submitted as 
to the key Hickson element, medical nexus, and the veteran's 
claim is reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the RO in fact reopened the claim and 
decided the claim on its merits.  The veteran has set forth 
her contentions as to why she believes that service 
connection should be granted. The Board is therefore of the 
opinion that the veteran will not be prejudiced by its 
consideration of this issue on its merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of her claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO provided assistance to the veteran and 
requested that the veteran provide it with sufficient 
information to obtain medical records from the veteran's 
identified providers.  The records from those providers have 
been obtained and associated with the veteran's VA claims 
folder.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal. See 38 U.S.C.A. § 7104(a). When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board will accordingly move on to a de novo consideration 
of this issue.



Discussion of the merits of the claim

The pertinent facts have been set forth above and will not be 
repeated. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

With respect to Hickson element (1), it is undisputed that 
the veteran has a gynecological disorder characterized by a 
prolapsed uterus.  See the report of the February 1998 VA 
examination, as well as the October 1991 outpatient treatment 
record.   

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records show 
treatment for a prolapsed uterus beginning in May 1991.  The 
Board notes in passing that the veteran's separation 
examination conducted in September 1991 lists normal 
gynecological examination results and does not refer to the 
veteran's prolapsed uterus.  However, the separation 
examination document also clearly indicates that the 
"normal" designation is based on an October 1990 
examination, prior to the onset of the veteran's prolapsed 
uterus.  Therefore, it should not be concluded that the 
condition had resolved itself prior to veteran's separation 
from service.  Hickson element (2) in-service incurrence of 
disease or injury has been satisfied.  

With respect to Hickson element (3), medical nexus, the 
February 1998 VA examiner concluded that the condition was 
not as likely as not related to the veteran's service.  The 
examiner did not provide any reasons and bases for that 
conclusion, which is particularly puzzling in light of the 
medical history showing a prolapsed uterus in service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  

The Board therefore has given thought to obtaining a medical 
nexus opinion, see Charles v. Principi, 16 Vet. App. 370 
(2002), for reasons explained immediately below it believes 
that the evidence now of record is sufficient to grant the 
claim.

As discussed above, the evidence of record indicates that the 
veteran developed a gynecological condition characterized by 
a prolapsed uterus in May 1991.  The evidence shows that 
after service she continued to experience the effects of a 
prolapsed uterus.  As noted above, the February 1998 VA 
examination and October 2001 treatment record reflect a 
diagnosis of uterine prolapse.  Based on this medial 
evidence, the inescapable conclusion is that the uterine 
prolapse experienced by the veteran in service is the same as 
the condition treated after service.

The Board also finds that given the veteran's candid accounts 
of the nature of her condition, noted both in clinical 
treatment settings as well as in connection with the 
pleadings and documents she filed with her claim, her 
contentions as to the chronic nature of her gynecological 
condition will be accorded a great deal of probative value in 
support of her claim.  On this point, it is worth mentioning 
that the regulations governing entitlement to service 
connection do not require that a veteran establish service 
connection through medical records alone.  See Triplette v. 
Principi, 4 Vet. App. 45, 49 (1993).  In any event, the 
medical records make it clear that the veteran has had a 
prolapsed uterus since service.  There is no evidence to the 
contrary (i.e. that the prolapsed uterus which was identified 
in service somehow resolved and that the currently diagnosed 
prolapsed uterus is completely unrelated).
In this case, the totality of the evidence, fairly read, is 
sufficient to establish a nexus between the veteran's current 
gynecological condition and her service.  See 38 C.F.R. § 
3.303(b) (2003).  Hickson element (3) has therefore also been 
met.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
a disability manifested by uterine prolapse.  Accordingly, 
the Board concludes that the relevant and probative evidence 
of record establishes that her current gynecological 
disability was incurred in service.  The benefit sought on 
appeal is accordingly allowed.


ORDER

1.  New and material evidence not having been received, the 
claim of entitlement to service connection for a back 
condition is not reopened.

2.  New and material evidence not having been received, the 
claim of entitlement to service connection for a bilateral 
breast condition is not reopened.

3.  Service connection for a prolapsed uterus is granted.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



